Jordan, Presiding Justice.
John Lincoln Marshall appeals an order dismissing his petition for habeas corpus.
Marshall, a 14-year-old male, was arrested on April 22, 1980, on warrants charging him with the rape and murder of a 7-year-old female. On April 25,1980, he filed a petition for habeas corpus, alleging illegal detention by the "Juvenile Detention Home in Cobb County” because there was no probable cause for his arrest; that he had been questioned without his mother or counsel present; and that he had been denied a commitment hearing. Respondents named in the petition were the Sheriff, the District Attorney, the Cobb County Juvenile Court and *850Lt. Moss, the arresting officer.
Decided June 10, 1980.
Welch & Spruell, B. L. Spruell, S. L. Salo, for appellant.
Thomas J. Charron, District Attorney, for appelleesi
The District Attorney appeared and made a motion to dismiss the petition on the ground that none of the respondents named in the petition had custody of the appellant and that the detention was by the Youth Development Center as alleged in the petition. Pursuant to this motion, the petition was dismissed on May 1,1980, without further hearing. We granted appellant’s motion to expedite.
The petition fails to allege the illegal detention by any of the respondents named in the petition and fails to show service upon the Director of the Youth Development Center where the appellant was apparently detained. The appellant’s brief argues the merits of the petition but fails to address the question raised by the motion to dismiss.
A petitioner in a habeas corpus proceeding is generally entitled to a hearing on the questions raised by the petition, "yet where the petition and exhibits attached thereto disclose without contradiction that the petition is without merit, it is not error to dismiss the same without a hearing.”Bass v. Ault, 229 Ga. 309 (191 SE2d 73) (1972).

Judgment affirmed.


All the Justices concur.